Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
“a travel control map storage unit that stores” in claim 11.
“a route search unit that searches” in claim 11
“a search route acquisition unit that acquires” in claim 11.
“a route information collation unit that collates … and outputs” in claim 11.
“a route information collation unit that collates” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites “a travel control map different from the first route search map”, “a first search route based on the first route search map” and “a second search route searched based on a second route search map different from the travel control map”. The specification as originally filed does not provide support for a first route search map and second route search map as claimed. Rather, the specification merely supports a plurality of search routes searched based on a route search map different from the travel control map (see for instance, spec at [12]). Consequently, one of ordinary skill would not have been apprised of how a first route search map and a second route search map differ from one another as claimed.
Claim 13 recites “a plurality of search routes searched based on a third route search map”, and claim 11 from which claim 13 depends recites “a first route search map”, and “a second route search map”. The specification as originally filed does not provide support for “a third route search map” as claimed. Rather, the specification merely supports a plurality of search routes searched based on a route search map different from the travel control map (see for instance, spec at [12]). Consequently, one of ordinary skill would not have been apprised of how a first route search map, a second route search map, and a third route search map differ from one another as claimed.
Claims 12-18 are rejected at least for failing to resolve the deficiencies of their rejected base claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “the second search route searched by the route search unit” in lines 12-13. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “the search route” in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “different from the search route” in line 3 on pag2 3 of the claims. The specific search route to which the limitation refers cannot be determined.
Claims 12-18 are rejected at least for failing to resolve the deficiencies of their rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIN et al. (US 2017/0192436 A1) in view of Yoshioka et al. (US 2007/0198184 A1), Lathrop et al. (US 2017/0219364 A1), and Davis et al. (US 2009/0171558 A1).
As to claim 11, as best can be understood, Min teaches a travel control system configured to automatically perform at least some driving operations of a vehicle (Min: abstract), comprising:	 a route search map storage unit that stores a first route search map (Min: “NAVIGATION MAP”, F.6);	 a travel control map storage unit that stores a travel control map different from the first route search map (Min: “LANE-LEVEL ROAD NETWORK”, “ROAD MARK”, “LAND MARK”, F.6);	 a route search unit that searches for a first search route (Min: “ROAD ROUTE, GUIDANCE”, F.6) based on the route search map stored in the route search map storage unit;	 a search route acquisition unit (Min: “ROAD ROUTE, GUIDANCE”, F.6;	 a display (a display device – [92]), and	the route search unit includes an output unit that generates a signal causing the display to generate an image associated with a displayed travel route (information may be output to a screen together with the road route through a display device – [92]).	However, as best can be understood, MIN may not explicitly disclose that the “search route acquisition unit acquires a second search route searched based on a second route search map different from the travel control map; 	a sound generator; and	 a route information collation unit that collates the second search route searched by the route when the correspondence unclearness information is output the route search unit searches for a different search route from the first search route	 a process of collating a search route is repeated, searched again by the route search unit, with the travel control map again by the route information collation unit, outputting the correspondence unclearness information again when a part or a whole search route has unclear correspondence with the travel control map, and performing search for a search route different from the search route again by the route search unit, 	the route information collation unit is configured to confirm a route searched at a time as a travel control route when there is no correspondence-unclear section with respect to the travel control map, 	when the process is repeated for a predetermined number of times and there is present the correspondence-unclear section with respect to the travel control map, the route information collation unit is configured to confirm the route searched at the time as the travel control route,” and	“the route search unit includes an output unit that generates a signal causing … the sound generator to generate … sound associated with a displayed travel route”.	In a related invention, Yoshioka teaches acquiring search routes based on multiple route search maps (Yoshioka: see column beginning with “First map”, “Second map”, etc.,1 F.49) is useful for determining optimization metrics (such as “Required time”).	It would have been obvious to incorporate the teachings of Yoshioka into the system of Min such that the search route acquisition unit acquires a second search route searched based on a second second search route searched by the route search unit and acquired by the search route acquisition unit, and the travel control map stored in the travel control map storage unit, and outputs a correspondence unclearness information when a part or a whole of the search route has unclear correspondence with the travel control map,	wherein when the correspondence unclearness information is output the route search unit searches for a different search route from the first search route	 a process of collating a search route is repeated, searched again by the route search unit, with the travel control map again by the route information collation unit, outputting the correspondence unclearness information again when a part or a whole search route has unclear correspondence with the travel control map, and performing search for a search route different from the search route again by the route search unit, 	the route information collation unit is configured to confirm a route searched at a time as a travel control route when there is no correspondence-unclear section with respect to the travel control map, 	when the process is repeated for a predetermined number of times and there is present the correspondence-unclear section with respect to the travel control map, the route information collation unit is configured to confirm the route searched at the time as the travel control route,” and	“the route search unit includes an output unit that generates a signal causing … the sound generator to generate … sound associated with a displayed travel route” may not be explicitly disclosed.when the correspondence unclearness information is output, searching for a different search route from the previously searched route(s), a process of performing search and collating a search route is repeated, the route information collation unit is configured to confirm a route searched at a time as a travel control route when there is no correspondence-unclear section with respect to the travel control map, when the process is repeated for a predetermined number of times and there is present the correspondence-unclear section with respect to the travel control map, the route information collation unit is configured to confirm the route searched the time as the travel control route (Lathrop w.r.t. the algorithm of Fig. 4: Lathrop teaches that routes are processed until an N-best list of routes maximizing the percentage of autonomous driving is created from which a route is confirmed. This reads on a feature that the route information collation unit is configured to confirm a route after searching and collating a predetermined number of routes, which is what is best understood to be meant by the claim language as discussed above under “Claim Rejection – 35 USC § 112.; Lathrop also teaches that the n-best list of routes maximizing the percentage of autonomous driving are displayed to the user. The user can then provide a selection from the list such that a route may be confirmed. Such a route may be fully autonomous and therefore have no correspondence-unclear section. This reads on a feature that the route information collation unit is configured to confirm a route having no correspondence-unclear section with respect to the travel control map when one is found, which is what is best understood to be meant by the claim language as discussed above under “Claim Rejection – 35 USC § 112.)	It would have been obvious to incorporate the teachings of Lathrop into the system of Min such that a route information collation unit that collates the second search route searched by the route search unit and acquired by the search route acquisition unit, and the travel control map stored in the travel control map storage unit, and outputs a correspondence unclearness information when a part or a whole of the search route has unclear correspondence with the travel control map, wherein when the correspondence unclearness information is output the route search unit searches for a different search route from the first search route a process of collating a search route is repeated, searched again by the route search unit, with the travel control map again by the route information collation unit, outputting the correspondence unclearness information again when a part or a whole search route has unclear correspondence with the travel control map, and performing search for a search route different from the search route again by the route search unit, the route information collation unit is configured to confirm a route searched at a time as a travel control route when there is no correspondence-unclear section with respect to the travel control map, when the process is repeated for a predetermined number of times and there is present the correspondence-unclear section with respect to the travel control map, the route information collation unit is configured to confirm the route searched at the time as the travel control route as described. The motivation being to provide a user with more desirable autonomous travel. 	However, a sound generator, and the route search unit includes an output unit that generates a signal causing the sound generator to generate sound associated with the displayed travel route may not be explicitly disclosed.	In a related invention, Davis teaches a sound generator and a signal causing the sound generator to generate a sound associated with the travel route (The navigation system may then provide the end user with information about the optimum route in the form of guidance that identifies the driving maneuvers required to be [2]).	It would have been obvious to incorporate the teachings of Davis into the system of modified MIN such that the route search unit includes an output unit that generates a signal causing the display and the sound generator to generate an image and sound associated with a displayed travel route as described. The motivation being to better inform a user.
As to claim 12, as best can be understood, the combination teaches the travel control system according to claim 11, wherein the correspondence unclearness information output from the route information collation unit includes at least one of position information of a correspondence-unclear point connection information on a correspondence-unclear section, road attribute information of a correspondence-unclear point, and information that becomes a reason for correspondence unclearness (Lathrop: [51], [52]).
As to claim 13, as best can be understood, the combination teaches the travel control system according to claim 11, wherein the search route acquisition unit acquires a plurality of search routes searched based on a third route search map different from the travel control map (Yoshioka: see column beginning with “First map”, “Second map”, “Third map”, etc.,1 F.49); and wherein the route information collation unit collates the plurality of search routes acquired by the search route acquisition unit and the travel control map and selects and outputs one of the plurality of search routes based on correspondence unclearness information with respect to the travel control map of each of the search routes (Lathrop: algorithm of F.4).
As to claim 14, as best can be understood, the combination teaches the travel control system according to claim 11, wherein the route information collation unit selects one search route having a plurality of search routes (Lathrop: see 420, 422 w.r.t. the algorithm of F.4).
As to claim 15, as best can be understood, the combination teaches the travel control system according to claim 11, the travel control system constituted by a route search information processing apparatus comprising the route search map storage unit and the route search unit and a travel control information processing apparatus comprising the travel control map storage unit and the route information collation unit (see the combination of Min, Lathrop, and Davis w.r.t. the citations and rationale set forth in the rejection of claim 11 above).
As to claim 16, as best can be understood, the combination teaches the travel control system according to claim 11, wherein at least one of the route search map storage unit, the route search unit, the travel control map storage unit, the route information collation unit, and an output map information generation unit is provided inside an information processing apparatus provided outside the vehicle, and the output map information generation unit generates travel control map information to be output based on the travel control route obtained from the route information collation unit (see Min: 200 [Wingdings font/0xE0] 400, F.1; Lathrop: “% Autonomous”, F.5).
As to claim 17, as best can be understood, the combination teaches the travel control system according to claim 11, wherein when the route information collation unit confirms the search route as a travel control route, an occupant of a vehicle is informed that there is no correspondence-unclear section or a small correspondence-unclear section in the confirmed search route as the travel control route as an image via the display, or as voice via the sound generator (Lathrop: “% Autonomous”, F.5).
As to claim 18, as best can be understood, the combination teaches the travel control system according to claim 11, wherein the route search unit searches for a plurality of search routes based on the first route search map stored in the route search map storage unit; wherein the route information collation unit  collates the plurality of search routes searched by the route search unit and the travel .

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Applicant argues, beginning on page 7, that the prior art does not teach “when the correspondence unclearness information is output the route search unit searches for a different search route from the first search route” and “when the process is repeated for a predetermined number of times and there is present the correspondence-unclear section with respect to the travel control map, the route information collation unit is configured to confirm the route searched at the time as a the travel control route”.	However the examiner respectfully disagrees.	W.r.t. the algorithm of Fig. 4 of Lathrop: 	Lathrop teaches that routes are processed until an N-best list of routes maximizing the percentage of autonomous driving is created from which a route is confirmed. This reads on “when the correspondence unclearness information is output the route search unit searches for a different search route from the first search route” and “when the process is repeated for a predetermined number of times and there is present the correspondence-unclear section with respect to the travel control map, the route information collation unit is configured to confirm the route searched at the time as a the travel control route”.	Worth considering for future amendments: Lathrop also teaches that the n-best list of routes maximizing the percentage of autonomous driving are displayed to the user. The user can then provide a selection from the list such that a route may be confirmed. Such a route may be fully autonomous and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        


/ADAM D TISSOT/Primary Examiner, Art Unit 3663